  Case: 20-50326   Document: 00515564415      Page: 1   Date Filed: 09/15/2020




                   United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                                    TEL. 504-310-7700
CLERK                                                         600 S. MAESTRI PLACE,
                                                                      Suite 115
                                                             NEW ORLEANS, LA 70130

                          September 15, 2020


Ms. Jeannette Clack
Western District of Texas, Austin
United States District Court
501 W. 5th Street
Austin, TX 78701-0000

      No. 20-50326    Olga Zuniga v. Kevin Yeary
                      USDC No. 1:18-CV-434


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk

                                 By: _________________________
                                 Casey A. Sullivan, Deputy Clerk
                                 504-310-7642
cc w/encl:
     Ms. Emily Ardolino
     Mr. Joe Kyle Crews
     Mr. Jason R. LaFond
     Mr. Robert Wayne Schmidt
Case: 20-50326    Document: 00515564416        Page: 1     Date Filed: 09/15/2020




           United States Court of Appeals
                for the Fifth Circuit
                                ___________

                                 No. 20-50326
                                ___________

   Olga Zuniga,

                                                           Plaintiff—Appellee,

                                     versus

   Justice Kevin Patrick Yeary, in his Official and
   Individual Capacities,

                                           Defendant—Appellant.
                  ______________________________

                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:18-CV-434
                 ______________________________

   CLERK'S OFFICE:

         Under Fed. R. App. P. 42(b), the appeal is dismissed as of
   September 15, 2020, pursuant to appellant's motion.




                                                A True Copy
                                                Certified order issued Sep 15, 2020


                                                Clerk, U.S. Court of Appeals, Fifth Circuit
Case: 20-50326   Document: 00515564416      Page: 2    Date Filed: 09/15/2020

                               20-50326




                                          LYLE W. CAYCE
                                          Clerk of the United States Court
                                          of Appeals for the Fifth Circuit


                              By: _________________________
                                     Casey A. Sullivan, Deputy Clerk

                   ENTERED AT THE DIRECTION OF THE COURT




                                  2
